At the outset, I would like to extend to Her Excellency Ms. Maria Fernanda Espinosa Garces, President of the General Assembly at its seventy-third session, a well- deserved recognition for her excellent leadership of the main organ of the United Nations system. As the first woman from Latin America and the Caribbean to be elected President, she not only represented Latin Americans, but also women from all over the world.
I would also like to congratulate the Permanent Representative of Nigeria to the United Nations, His Excellency Mr. Tijjani Muhammad-Bande, on his election as President of the General Assembly at its seventy-fourth session. We wish him every success in the discharge of his duties and pledge the commitment of our entire delegation.
I cannot touch upon the central theme of this debate without first making some observations that put it in context. We are today living through a difficult global situation of great uncertainty, product of the clash of opposing forces struggling to establish a new world order, often without considering the serious consequences of their actions for world peace — that utopia we yearn for in which all people can live in a state of happiness and freedom, with their basic needs met and without fear of suffering least of all deprivation of their rights and security.
A quick glance at the planet suffices to realize the fragility of the foundations that underpin peaceful coexistence among States. The tension in Western Asia and the Middle East, the political and economic upheaval in Europe, hunger and malnutrition in Africa and the alarming spread of extreme ideologies are additional risk factors beyond the power struggle among the various Powers vying for domination, whether in the form of trade wars or ideological wars.
We are gravely concerned about the withdrawal of the United States from the nuclear treaty with Iran, a hard-won agreement, which casts a shadow over the future of peace in that fragile region and could lead Iran to resume its nuclear programme, with unforeseeable consequences for international peace and security. Uruguay, a firm champion of denuclearization, urges the parties to reconsider their positions and act with a universal conscience by putting aside rhetoric to score short-term political gains at the cost of dire global consequences.
Similarly, my country is concerned about the proliferation of arms, especially small arms and light weapons. The indiscriminate access of private individuals to such weapons in countries with permissive legislation is responsible for a growing trend of vigilante justice.
In Latin America we are deeply alarmed by the spread of extreme ideologies that seek to forcibly apply their methods in other countries, thus shamelessly violating the authority of regional organizations and generating situations of crisis and violence as an excuse to impose their doctrines by force and plunder the Latin American peoples for their own benefit. We are even more concerned that some Governments in the region embrace those same ideologies and procedures, the use of which has had significant adverse effects still evokes bitter memories.
We cannot allow the principle of non-intervention to be a protective barrier to enable grave violations of human rights. Nor can we tolerate foreign intervention under the pretext of defending democracy, all the while terrorizing the population with the threat of an allegedly liberating invasion whose only certain results would be the loss of thousands of innocent lives and the suffocation of many others through economic sanctions that would plunge them into deeper poverty, as is currently the case with Venezuela. Only dialogue and understanding between the parties can lead to a peaceful solution to the crisis.
In a similar vein, we again raise our voice in this Assembly, as we have done for 27 years, to strongly condemn the savage and illegal commercial and financial blockade that has been applied for more than 50 years against the Republic of Cuba. Illegal sanctions that run counter to international law have impoverished the people of Cuba, and their grave consequences are detrimental to the future of the women and men of that brotherly Latin American country.
Uruguay has a long tradition of defending multilateralism, democracy, self-determination and the protection and promotion of human rights. We come to this Hall today to renew our commitment to fighting for solutions based on dialogue, peace, democracy and the full enjoyment of human rights when it comes to addressing conflicts generated in our region.
Uruguay considers the Security Council to be the only organ with the competence to apply measures against a Member State for the purpose of maintaining or restoring international peace and security or to determine whether the use of force is warranted under Chapter VII of the Charter of the United Nations. The world has made progress in building this institutional architecture, which, with its strengths and weaknesses, must be defended — and Uruguay, which believes in international law as the guarantor of peaceful coexistence among nations, will always do so.
For that reason, it participates actively in the maintenance of international peace and security, through peace operations to which it contributes substantial contingents. In fact, Uruguay is the top personnel contributor in the entire Western Hemisphere. As a founding member of the United Nations, Uruguay is deeply committed to multilateralism in all spheres, not only as protection against more powerful actors, but also as a framework for faithfully fulfilling its own obligations.
Four years ago, the States Members of the United Nations committed to achieving the Sustainable Development Goals (SDGs), some of which serve as inspiration for this general debate. In this regard, Uruguay has responsibly assumed its commitments to the 2030 Agenda for Sustainable Development, which fully match the policies it has been implementing over the past 15 years, as my country has been integrating the SDGs at the national, departmental and local levels. In 2017, 2018 and 2019, in order to properly ensure accountability, my country submitted voluntary reports that take stock of the significant progress we have made in each of the 17 Goals.
In my view, there are three cross-cutting vectors within the Sustainable Development Goals — the elimination of poverty, the fight against climate change and quality education.
Allow me first to focus on the worst global scourge, the greatest enemy of peace, the cause of most of the ills of our era and the enemy we should focus all our efforts towards exterminating — poverty. If we eliminate poverty, we can universalize education and do away with the education deficit. If we eliminate poverty, we would be reducing harm to the environment. If we eliminate poverty, we will be eliminating hunger, exclusion and discrimination. If we eliminate poverty, we will finally approach the state of well-being to which I referred at the beginning of my statement — world peace.
The equitable distribution of wealth and the eradication of extreme poverty are a priority objective for the Government of Uruguay. We are committed to definitively eradicating extreme poverty and indigence by 2030 and have been working for 15 years to achieve this objective. It is with great satisfaction that we can say today, in this Hall, that in Uruguay there is not a single child sleeping on the streets.
The year 2005 marked a milestone in the fight against poverty and extreme poverty in Uruguay. In order to respond to the needs of the Uruguayan people, we undertook key institutional innovations and promoted normative reforms that have expanded social protections. This new institutional framework focused on social policies, increased public spending and launched a comprehensive strategic planning programme in this area. All this took place in the context of uninterrupted economic growth over the past 15 years. In addition, our country opted for decent work, providing more guarantees and rights to workers, including the right to social security and free medical care for rural and domestic workers, who have historically been neglected.
Those public policies have been critical for the Government to fulfil its social inclusion goals, which it has done with such remarkable success that, at the most recent International Labour Conference of the International Labour Organization, a private-sector representative complained that, in its view, the Government has granted workers too many rights. As a result of those same social policies, the total number of people living below the poverty line has been reduced to 8 per cent, the lowest in Latin America, with indigence standing at 0.1 per cent and inequality at 0.38 per cent, making Uruguay the most egalitarian country in Latin America and the Caribbean.
The rights agenda for which Uruguay is internationally recognized has also significantly contributed to the advancement of a freer and more democratic society. After all, we are one of the few full democracies in the world based on a strong institutional framework and the strength of traditional political parties, the oldest of which have existed for 200 years and the youngest of which has been around for half a century. Our robust institutions have allowed Uruguay to avoid the wave of corruption that shook the region.
Although personal wealth worldwide has grown exponentially in the past 20 years, 736 million human beings live in extreme poverty. Less than 10 per cent of the world’s population holds 86 per cent of global wealth, while 70 per cent shares a mere 2.7 per cent of the wealth. In addition, 96 per cent of the world’s poor live in various Asian countries, in Africa and in Latin America.
Driven by the explosion of digital technology and the growth of emerging economies and the global economy after the financial crisis at the start of the century, the world’s wealth has increased by 66 per cent compared to the year 1995. However, that increase in wealth has not ended poverty or reduced inequality. On the contrary, they have increased. Today, the wealth per capita of the high-income member countries of the Organization for Economic Cooperation and Development is 52 times that of low-income countries. This is a major challenge for the United Nations. Only with enhanced institutions and exemplary legitimate governance can we make progress in managing the complex global processes that lead to inequality.
We are not utopian, but we believe that it is possible and necessary to take steps towards a gradual but effective action that will make it possible to reverse the abysmal and shameful inequality on the planet. This inequality significantly affects the entire edifice of rights and tends to turn it, not infrequently, into a formalism of little substance, valuable only as a proclamation of what should be, but not very real and present in the daily life of many nations.
To end poverty and reduce inequality, we must invest in people, the most important component of the wealth of nations. Women account for less than 40 per cent of global wealth because they continue to earn less than men throughout their lives. Achieving gender equality would increase human capital by almost 20 per cent. That is why Uruguay inserts a chapter on trade and gender, with an inclusive approach, in all of its trade agreements, as was the case in our recent agreements with Chile, with our Southern Common Market partners and with Canada. That is why it is important for States to design and implement fair and balanced social policies aimed at reducing inequalities, ending poverty and narrowing the existing gaps in our societies, thereby offering everyone a better, fairer and more hopeful future.
Numerous studies show the multidimensional nature of the phenomenon of poverty, which can only be addressed through comprehensive policies that can build sustainable solutions. Without such a multidimensional approach, there will be 1 billion people living in poverty by 2050, with the lowest- income countries experiencing the highest population growth. All States must consider the multidimensional approach, since poverty is a problem that afflicts all societies in the world, which is why multilateral efforts are the key to eradicate it.
Secondly, with regard to the fight against climate change, if we are to succeed, we must be aware that the harmful effects of climate change directly affect the increase in poverty and global economic and social inequality. By 2050, climate change could displace 140 million people in sub-Saharan Africa, South Asia and Latin America alone.
The severity of environmental degradation has reached levels beyond what is tolerable. The commitment of all Members of the United Nations is essential to stopping environmental damage and to trying to reverse its bleak consequences. The devastating fires that have ravaged California, Siberia, Bolivia and Chile this year, in addition to those in the Brazilian Amazon, seriously threaten biodiversity and the balance of the planet’s largest ecosystem. Governments have an obligation to protect biodiversity as our common heritage and legacy for future generations.
Uruguay reaffirms its willingness to work together with all countries committed to the protection and safeguarding of the environment, in accordance with the principles established in the United Nations Framework Convention on Climate Change, adopted in 1992, and the commitments made in the 2015 Paris Agreement on Climate Change, and makes a fervent appeal to Governments to seriously address this real threat to the stability and equilibrium of the globe. In this regard, my delegation reiterates its full support for the twenty- fifth Conference of the Parties to the United Nations Framework Convention on Climate Change, to be held in Santiago in December, and congratulates Costa Rica on its commitment to the environment and its efforts to accelerate climate action at the pre-Conference meeting it will host in October. Given the risk that climate change poses, Uruguay has been adopting policies that place it among the most advanced countries of the world in the field, including its salient national energy policy through which it achieved generating 98 per cent of its electricity through renewable energy sources.
As nations, we have the responsibility of pooling our efforts to agree on educational policies that allow us to deepen the integration of climate change throughout the educational process and to contribute to increasing the awareness of our peoples with respect to the challenges it poses. Only in this way will we be better prepared to face its negative effects and therefore achieve a more resilient international society that is less vulnerable, with greater capacity to adapt to change and climate variability and more aware and responsible given the challenge. An active and conscious citizenry, with an education guided by that awareness, will act as an effective means of controlling Governments and private enterprise, thereby enhancing cooperation with the safeguarding of the environment.
Thirdly, I will address education. In order to provide quality education, it is necessary to be prepared to face the use of technology and its democratization. Rapid technological advances in artificial intelligence are transforming societies by changing the way people learn, work and live together. Education systems could use artificial intelligence to change their management, teaching and learning.
Each of the goals outlined in the 2030 Agenda for Sustainable Development requires education to equip all people with the knowledge, skills and values that will enable them to live with dignity, build their own lives and contribute to the societies in which they live. However, serious difficulties unfortunately persist. According to UNESCO, 262 million children and young people do not attend primary or secondary school, and 750 million adults are illiterate, all of which contribute to increased poverty and marginalization. Aid to education has stagnated since 2010, and only one third of it is allocated to primary and secondary education in low- and middle-income countries.
In Uruguay, we are absolutely convinced that the key to facing those challenges lies in the universalization of education. Education is a human right — an invisible engine of sustainable development and peace. Because of Uruguay’s free, secular and obligatory education, 98.6 per cent of its population is literate, 99 per cent of five-year-old children are in school and 100 per cent of its public and private primary schoolteachers are credentialled.
Uruguay has chosen to embrace the concept of transformation with equity, and within that framework, it has developed public policies that have had a direct impact on reducing the digital divide. The introduction of technology was a fundamental tool for equity and social inclusion — values that are at the heart of our digital public policies — in addition to widely known projects, such as universal access to the Internet, livestock traceability and Plan Ceibal, through which Uruguay became the first country in 2009 to ensure that every school-age child had a laptop for personal use. More recently, a new plan was launched that universalizes the use of laptops and tablets among the elderly.
For those reasons, it is not surprising that since February 2018 Uruguay has been part of the group of the most digitally advanced countries, the so-called Digital 9, the chairmanship of which it has held since February. The next summit of the group will be held in Montevideo in November. However, countries such as Uruguay, which are on the path to development, still need a redesigned and refocused form of cooperation to support it in achieving the Sustainable Development Goals by bridging the structural gaps that still persist.
As Uruguayan President Tabare Vazquez did before the General Assembly last year (see A/73/PV.8), we reaffirm the concept of development in transition, and we will continue to fight so that development is no longer measured solely in terms of per capita income — an indicator that ignores the existing gaps among the various sectors of each country, denies the reality of the most vulnerable groups and poses a very serious risk of reversing the progress so laboriously achieved by our Governments on social issues. Change is in our hands. By placing human beings at the centre of public policies, we will contribute to reducing inequalities, combating poverty and making this planet a better place every day, by giving everyone hope for a better, fairer future with better opportunities, free of hunger, poverty and exclusions, and in which peace prevails.